PLED IN CO«T OF APPEALS
                                                                1» Cour 3'AppeiOtst-ict
                                                            n


                                                                                    FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




11/25/2015                                                      COANo. 12-15-00077-CR
DAVIS, ROXANNE YVETTE            Tr. Ct. No. 241-1149-14                                  PD-1303-15
On this day, the Appellant's petition for discretionary review has been refused.
                                                                              Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *